PD-0257-15
                           PD-0257-15                                    COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                        Transmitted 3/9/2015 9:31:44 AM
                                                                         Accepted 3/10/2015 9:28:03 AM
                     IN THE COURT OF CRIMINAL APPEALS                                      ABEL ACOSTA
                                                                                                  CLERK
                                OF TEXAS

GREGORY SHAWN HENLEY,                        §
    APPELLANT                                §
                                             §
V.                                           §         NO.
                                             §
THE STATE OF TEXAS,                          §
     APPELLEE                                §

              STATE’S MOTION FOR EXTENSION OF TIME
     TO FILE THE STATE’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Pursuant to Rules 10.5(b) and 68.2(c) of the Texas Rules of Appellate Procedure,

the State of Texas, by and through the Criminal District Attorney of Tarrant County,

Texas, moves the Court to grant a thirty-day extension of time for filing the State’s

petition for discretionary review in this case, thereby creating a new due date of April 8,

2015.

                                            I.

        The court below is the County Criminal Court Number Five of Tarrant County,

Texas. The case was styled The State of Texas v. Gregory Shawn Henley, cause number

1277030. The defendant pleaded not guilty to the offense of assault causing bodily injury

to a family member. A jury found him guilty. The trial court assessed a sentence of

confinement for two hundred (200) days in the Tarrant County Jail. The sentence was



                                            1
        March 10, 2015
imposed on April 11, 2013, and the judgment was signed on April 12, 2013. The

defendant is not currently confined.

       On December 18, 2014, Justice Lee Ann Dauphinot, writing the majority opinion

for a panel for the Court of Appeals for the Second District of Texas, sustained the

defendant’s two issues. Gregory Shawn Henley v. The State of Texas, No. 02-13-00178-CR,

2014 WL 7332021 (Tex. App.—Fort Worth Dec. 18, 2014, no pet. h.). The published

majority opinion held that the trial court abused its discretion by excluding evidence

showing that the defendant’s conduct was justified as an act in defense of a third party

and that the trial court improperly limited the defendant’s right to cross-examine and

confront the witnesses against him by excluding extrinsic proof of his statements to the

victim and her mother. Id., slip op. at 22. The court reversed the defendant’s conviction

and remanded the case for a new trial. Id.

       After an extension was granted, the State timely filed a motion for rehearing and a

motion for rehearing en banc on January 20, 2015. The court of appeals overruled the

State’s motions on February 5, 2015.

                                             II.

       The State’s petition for discretionary review is currently due on or before March 9,

2015. The State requests a thirty-day extension of time to file its petition for discretionary

review, thus creating a new due date of April 8, 2015.



                                              2
                                               III.

       The State has not previously requested or been granted an extension of time to file

its petition for discretionary review in this case. The defendant’s counsel, the Hon.

William S. Harris, has stated that he does not oppose the State’s request for an extension

to file a petition for discretionary review.

                                               IV.

       This extension is not requested for purposes of delay. This extension is necessary

to allow the State adequate time to prepare the State’s petition for discretionary review.

The State asserts that it cannot complete the State’s petition by the current deadline and

that good cause exists to extend the time for filing the State’s petition as requested herein.

       On January 9, 2015, undersigned counsel was promoted to chief of post-conviction

for the Tarrant County Criminal District Attorney’s Office. In that new position, counsel

has been working to implement certain changes within the office as well as supervising,

making assignments to, and reviewing the work of fifteen other post-conviction attorneys

and support staff and providing research support for trial attorneys in the office. Counsel

has been working to draft the State’s petition in this case, but is not yet finished.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that

the Court grant the State a thirty-day extension of time for filing the State’s petition for

discretionary review, thus creating a new due date of April 8, 2015.



                                                3
                                             Respectfully submitted,

                                             SHAREN WILSON
                                             Criminal District Attorney
                                             Tarrant County, Texas

                                             /s/ Debra Windsor
                                             DEBRA WINDSOR
                                             Assistant Criminal District Attorney
                                             Chief, Post-Conviction
                                             Tim Curry Criminal Justice Center
                                             401 W. Belknap
                                             Fort Worth, Texas 76196-0201
                                             (817) 884-1687
                                             Fax (817) 884-1672
                                             State Bar No. 00788692
                                             CCAAppellateAlerts@TarrantCounty.com

                               Certificate Of Service

      A true copy of the State’s Motion For Extension Of Time To File The State’s

Petition For Discretionary Review has been e-served on counsel for the defendant,

William S. Harris, at wmsharris.law@sbcglobal.net, and on Lisa C. McMinn, State

Prosecuting Attorney, at information@spa.texas.gov, on this 9th day of March, 2015.


                                             /s/ Debra Windsor
                                             DEBRA WINDSOR




                                         4